DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, with claims 1, 5, 8, and 16-18 currently amended. 

Specification
Examiner acknowledges the amendment to the title filed on June 03, 2022. The objection to specification in previous Office Action filed on February 03, 2022 is hereby withdrawn.

Claim Rejections - 35 USC § 112
Examiner acknowledges the amendments to claims filed on June 03, 2022. The 35 U.S.C. § 112 rejections in the previous Office Action filed on February 03, 2022 are hereby withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 10, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US PG-Pub No.: 2021/0296418 A1, hereinafter, “Park”), prior art of record.
Regarding claim 1, Park discloses a transparent display device (100; see Park, FIGs. 1 and 2A), comprising:
a display panel (100) including first areas (15, FIG. 2A) which are emission areas (¶ [0115]) and second areas (30, FIG. 2A) which are transmission areas (¶ [0115]), which transmit external light so that a user recognizes objects located on the rear surface of the transparent display device (30 is a transparent area, therefore, 30 transmits external light so that a user recognizes objects located on the rear surface of the transparent display device, ¶ [0115]),
wherein the display panel (100) includes first (110-340, FIG. 2A) and second substrates (451-455, FIG. 2A) facing each other, and
the first substrate (110-340) includes an insulating layer (310, ¶ [0143]) having an open hole (275, ¶ [0118]) that is formed by removing the insulating layer by at least a partial thickness in the second area (30; the claim limitation reciting “formed by removing the insulating layer by at least a partial thickness in the second area” is product-by-process claim. Product-by-process claims are not limited to the manipulations of the recited steps, only the structures implied by the steps. See MPEP § 2113 (I)), and
the second substrate (451-455) includes a transparent spacer (451+452, ¶¶ [0146] and [0147], 30 is a transparent region) located in the second area (30) and pulled into the open hole (275, FIG. 2A).

Regarding claim 2, Park discloses the transparent display device according to claim 1, wherein the transparent spacer (452+453) has a cross-section that includes: a first top side in contact with the second substrate (451-455); a first bottom side facing the first top side; a first right side connecting one side of the first top side and one side of the first bottom side; and a first left side connecting the other side of the first top side and the other side of the first bottom side, and wherein the open hole (275) has a cross-section that includes: a second bottom side facing the first bottom side; a second right side extended from one end of the second bottom side and facing the first right side; and a second left side extended from the other end of the second bottom side and facing the first left side (FIG. 2A).

Regarding claim 3, Park discloses the transparent display device according to claim 2, wherein the first bottom side and the first right side form an internal angle to be a right angle or an obtuse angle (FIG. 2A), and wherein the second bottom side and the second right side form an internal angle corresponding to an internal angle formed by the first bottom side and the first right side (FIG. 2A).

Regarding claim 4, Park discloses the transparent display device according to claim 2, wherein the first bottom side and the first left side form an internal angle to be a right angle or an obtuse angle (FIG. 2A), and wherein the second bottom side and the second left side form an internal angle corresponding to an internal angle formed by the first bottom side and the first left side (FIG. 2A).

Regarding claim 10, Park discloses the transparent display device according to claim 1, wherein the display panel includes pixels (15) disposed in the first areas (15. FIGs. 1 and 2A), and the transparent spacer (451+452) is located between each pair of the pixels (15) adjacent to each other (FIG. 2A).

Regarding claim 12, Park discloses the transparent display device according to claim 1, wherein the display panel includes pixels (15) disposed in the first areas (15), and the transparent spacer (451+452) is located and extended as one body between a plurality of pairs of the pixels (15) adjacent to each other (FIGs. 1 and 2A).

Claims 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jo et al. (US PG-Pub No.: 2021/0066410 A1, hereinafter, “Jo”), prior art of record.
Regarding claim 16, Jo discloses a transparent display device (see Jo, FIG. 13), comprising:
a display panel (FIG. 13) including emission areas (A2, FIG. 13) and transmission areas (A1, ¶ [0126]), which transmit external light so that a user recognizes objects located on the rear surface of the transparent display device (A1 is transparent, ¶ [0123]),
wherein the display panel includes a transistor array substrate (200, FIG. 13) and a color filter substrate (TRL2+layers above, FIG. 13) facing each other,
wherein the transistor array substrate (200) includes an insulating layer (SPC+215, ¶¶ [0074] and [0111]) having an open hole (SPCH, FIG. 13) that is formed by removing at least a part of the insulating layer in the transmission areas (A1; the claim limitation reciting “formed by removing the insulating layer by at least a partial thickness in the second area” is product-by-process claim. Product-by-process claims are not limited to the manipulations of the recited steps, only the structures implied by the steps. See MPEP § 2113 (I)),
wherein the color filter substrate (TRL2+layers above) includes a transparent spacer (TRL2) located in the transmission areas (A1) and accommodated in the open hole (SPCH, FIG. 13), and
wherein the shape of the transparent spacer (TRL2) corresponds to the shape of the open hole (SPCH, FIG. 13).

Regarding claim 17, Jo discloses the transparent display device according to claim 16, wherein the transparent spacer (TRL2) have a shape protruding toward the transistor array substrate (100, FIG. 13) and at least a part of the transparent spacer (TRL2) is inserted into an inner space inside the open hole (SPCH, FIG. 13).
Regarding claim 18, Jo discloses the transparent display device according to claim 16, wherein the transparent spacer (TRL2) is contact with the transistor array substrate (100) inside the open hole (SPCH, FIG. 13).

Regarding claim 19, Jo discloses the transparent display device according to claim 16, wherein the transparent spacer (TRL2) has a cross section that includes: a first top side in contact with the color filter substrate (TRL2+layers above); a first bottom side facing the first top side; a first right side connecting one side of the first top side and one side of the first bottom side; and a first left side connecting the other side of the first top side and the other side of the first bottom side (FIG. 13), and wherein the open hole (SPCH) has a cross-section that includes: a second bottom side facing the first bottom side; a second right side extended from one end of the second bottom side and facing the first right side; and a second left side extended from the other end of the second bottom side and facing the first left side (FIG. 13).

Regarding claim 20, Jo discloses the transparent display device according to claim 19, wherein the second bottom side and the second right side form an internal angle corresponding to an internal angle formed by the first bottom side and the first right side, and wherein the second bottom side and the second left side form an internal angle corresponding to an internal angle formed by the first bottom side and the first left side (FIG. 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US PG-Pub No.: 2021/0296418 A1, hereinafter, “Park”), prior art of record, as applied to claim 1 above, and further in view of Ouyang et al. (US PG-Pub No.: 2021/0408492 A1, hereinafter, “Ouyang”), prior art of record.
Regarding claim 5, Park discloses the transparent display device according to claim 1, wherein the first areas (15) include a first sub-area (right 15, FIG. 2A) and a second sub-area (left 15, FIG. 2A) located adjacent to each other with the second area (30) interposed therebetween (FIG. 2A), and the first substrate (110-340) includes: a first sub-electrode (right 290, ¶ [0123]) disposed only in the first sub-area (right 15); a second sub-electrode (left 290, not shown in FIG. 2A, but shown in FIG. 1) disposed only in the second sub-area (left 15); an organic emission layer (330, ¶ [0123]) covering the first sub-electrode (right 290); and a second electrode (340, ¶ [0123]) covering the organic emission layer (330) and disposed and extended on the second sub-area (left 15), the first areas (15) and the second sub-area (left 15, FIGs. 1 and 2A).
Park is silent regarding the organic emission layer (330) covering the first sub-electrode (right 290) and the second sub-electrode (left 290) and disposed and extended on the first sub-area (right 15), the second areas (30) and the second sub-area (left 15).
Ouyang, however, discloses a display device (see Ouyang, FIG. 2), wherein a light emission layer (22, ¶ [0048]) covers a plurality of subpixels continuously (FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Park’s organic emission layer covering different sub-pixels continuously, as taught by Ouyang, in order to simplify the manufacturing process. Accordingly, the organic emission layer covers the first sub-electrode and the second sub-electrode and disposed and extended on the first sub-area, the second areas and the second sub-area.

Regarding claim 6, Park in view of Ouyang discloses the transparent display device according to claim 5, wherein a part of the organic emission layer (Park’s 330) and a part of the second electrode (340) are disposed inside the open hole (275; 330 is continuous directly under 340, see statement above regarding claim 5).
Regarding claim 7, Park in view of Ouyang discloses the transparent display device according to claim 5, wherein the open hole (275) penetrates the insulating layer (330; Park, FIG. 2A), and a part of the organic emission layer (330; 330 is continuous directly under 340, see statement above regarding claim 5) and a part of the second electrode (340) are disposed inside the open hole (275, FIG. 2A).

Regarding claim 8, Park in view of Ouyang discloses the transparent display device according to claim 1, wherein the first areas (15) include a first sub-area (right 15) and a second sub-area (left 15) located adjacent to each other with the second area (30) interposed therebetween (Park, FIG. 2A), and the first substrate (110-340) includes: a first sub-electrode (right 290) disposed only in the first sub-area (right 15); a second sub-electrode (left 290, FIG. 1) disposed only in the second sub-area (left 15); an organic emission layer (330) covering the first sub-electrode (right 290) and the second sub-electrode (left 290) and disposed on the first sub-area (right 15) and the second sub-area (left 15), a second electrode (340) covering the organic emission layer (330) and disposed on the first sub-area (right 15) and the second sub-area (left 15), and the open hole (275) penetrates the insulating layer (310) and the first substrate (110-340) is exposed from the open hole (275; Park, FIG. 2A).

Regarding claim 9, Park in view of Ouyang discloses the transparent display device according to claim 8, wherein the transparent spacer (451+452) is in direct contact with the first substrate (110-340) inside the open hole (275; Park, FIG. 2A).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US PG-Pub No.: 2021/0296418 A1, hereinafter, “Park”), prior art of record, as applied to claim 1 above, and further in view of Jo et al. (US PG-Pub No.: 2021/0066410 A1, hereinafter, “Jo”), prior art of record.
Regarding claim 11, Park discloses the transparent display device according to claim 1, wherein the display panel includes pixels (15) disposed in the first areas (15, FIGs. 1 and 2A).
Park is silent regarding that the transparent spacer (451+452) is selectively located between the pixels (15) adjacent to each other in a predetermined area only.
Jo, however, discloses a display device (see Jo, FIG. 13), comprising a transparent spacer (TRL2, ¶ [0123]) selectively located between pixels (A2, FIG. 13) adjacent to each other in a predetermined area only (FIG. 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Park’s transparent spacer selectively located between the pixels adjacent to each other in a predetermined area only, as taught by Jo, in order to improve light transmittance and reflectivity (Jo, ¶ [0123]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US PG-Pub No.: 2021/0296418 A1, hereinafter, “Park”), prior art of record, as applied to claim 1 above, and further in view of Hong et al. (US PG-Pub No.: 2016/0276620 A1, hereinafter, “Hong”), prior art of record.
Regarding claim 13, Park discloses the transparent display device according to claim 1.
Park is silent regarding that the transparent spacer (451+452) contains frit powder.
However, Hong discloses a display device (100; FIGs. 1 and 2), comprising a transparent spacer (310, ¶ [0070]) contains frit powder (¶ [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Park’s transparent spacer contains frit powder, as taught by Hong, in order to improve mechanical strength (Hong, ¶ [0069].)

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US PG-Pub No.: 2021/0296418 A1, hereinafter, “Park”), prior art of record, as applied to claim 1 above, and further in view of Lee et al. (US PG-Pub No.: 2014/0183458 A1, hereinafter, “Lee”), prior art of record.
Regarding claim 14, Park discloses the transparent display device according to claim 1.
Park is silent regarding a dam located on edges of the first substrate and the second substrate, wherein the dam contains frit powder.
Lee, however, discloses a display device (see Lee, FIG. 1A), comprising a dam (310, FIG. 1A) located on edges of a first substrate (110, FIG. 1A) and a second substrate (210, FIG. 1A), wherein the dam (310) contains frit powder (¶ [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a dam located on edges of Park’s first substrate and the second substrate, wherein the dam contains frit powder, as taught by Lee, in order to seal the device and protect the device from contamination.

Regarding claim 15, Park in view of Lee discloses the transparent display device according to claim 14, wherein the dam (310) further contains a binder for fixing the frit powder to the first substrate (110) and the second substrate (210; Lee, ¶ [0077]).
Note: the reason of obviousness to combine teachings from Park and Lee has been given above regarding claim 14; therefore, it will not be repeated hereinafter.

Response to Arguments
Applicant's arguments filed on June 03, 2022 have been fully considered but they are not persuasive. Applicant alleged that Park and Jo fails to disclose second areas which are transmission areas and transmit external light so that a user recognize objects located on the rear surface of the transparent display device (Remarks, Pages 9-11). Examiner respectfully disagrees. Park discloses that second areas 30 are transparent, therefore, 30 can transmit external light so that a user recognize objects located on the rear surface of the transparent display device. Jo discloses that second areas A1 are transparent, therefore, A1 can transmit external light so that a user recognize objects located on the rear surface of the transparent display device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIA L CROSS/Primary Examiner, Art Unit 2892